Case 2:18-cv-00818-JLR Document 16-1v Filed 12/07/18 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
MITCHELL RATH, )
- )
Plaintiff, )
) Case No. 2118~cv~()0818-JLR
V- )
) [ =, " =.-'~;“~. '=H-=" ORDER GRANTING
LIFE INSURANCE COMPANY OF NORTH) STIPULATED MOTION TO FILE
AMERICA, a foreign eorporation; and ) ADNHNISTRATIVE RECORD
DAYMON WORLDWIDE, INC., as plan ) UNDER SEAL
sponsor and administrator, a foreign ) '
corporation, )
)
Defendants. )
)

 

 

 

THIS MATTER having corfiekl;ef;)re the Court on the parties’ Stipulated Motion to File
D lt 6)
Adrninistrative Record Under `SealA and the Court having found good cause for the requested

relief,
IT IS HEREBY lQRDERED that the parties Stipulated Mot1on to File Adrninistrative
mt 41 11
Record Under Sea}\is here y GRANTED and the administrative record may be filed under seal.

It is so Ordered.

DATED; §L@QQMM § M.Z

 

 

 

HONORA BLE JAMES L. ROBART
UNITED STATES DISTRICT COURT JUDGE

oRDER GRANTING sTIPULATED MOTION To FILE 1420 FI§TAI§§P§§§L§§§TEM
ADMINISTRATIVE RECORD UNDER sEAL _ 1 P_O.§OX 91’302

No. 2218-CV-00818~JLR sEATTLE, WA 93111_9402
206.223.7000 FAX: 206.223.7107
120192.0187/7511098.1

 

 

 

 

Case 2:18~cv-00818-JLR Document 16-1 Filed 12/07/18 Page 2 of 2

Presented by:
LANE POWELL PC

By s/Charles C. Huber
D. Michael Reilly, WSBA No. 14674
Charles C. Huber, WSBA No. 18941
Attorneys for Defendant Life Insurance
Company of North Arnerica

LEPLEY LAW FIRM

By s/PatrickH. LePleV per emaz'l
authorization
Patrick H. LePley, WSBA No. 7071
Attorneys for Plaint`iff

oRDER GRANTING sTIPULATED MOTIoN To FILE ~ LANEPOWELLM
ADMINISTRATIVE RECORD UNDER sEAL - 2 _1420 F[FT§‘FO*§§§§‘§’§;§§“TE“?°O
No, 2218~cv~00818~JLR sEATTLE, wA 98111-9402

206.223.7000 FAX: 206.223.7107
120192.0187/7511098.1

 

 

